Denied and Opinion Filed October 12, 2022




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-01051-CV

                      IN RE TOMMY RAY KING, Relator

          Original Proceeding from the 265th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. F12-55339-R

                        MEMORANDUM OPINION
               Before Justices Osborne, Partida-Kipness, and Smith
                       Opinion by Justice Partida-Kipness
      Relator Tommy Ray King seeks a writ of mandamus to compel the trial court

to rule on relator’s motion to appoint counsel. To be entitled to mandamus relief in

a criminal case, relator must show (1) he has no adequate remedy at law, and (2)

what he seeks to compel is a ministerial act. In re State ex rel. Weeks, 391 S.W.3d

117, 122 (Tex. Crim. App. 2013) (orig. proceeding). Relator bears the burden to

provide the Court with a sufficient record to establish his right to relief. Walker v.

Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding).

      Relator has not provided this Court with a record establishing his right to

relief, and his petition does not comply with several of the requirements set out in
Texas Rule of Appellate Procedure 52. See TEX. R. APP. P. 52.3, 52.7. Accordingly,

we deny the petition.




                                         /Robbie Partida-Kipness/
                                         ROBBIE PARTIDA-KIPNESS
                                         JUSTICE


221051F.P05




                                       –2–